 

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is made and entered into as
of June 21, 2018 (the “Effective Date”), by and between Pharmedica Ltd. an
Israeli company (“Pharmedica”), and Green C Corporation a company incorporated
under the laws of Canada with its principal place of business at 1 Whitehorse
Road, Unit 16, Toronto, Ontario M3J 3G8 (“Licensee”). Pharmedica and Licensee
each may be referred to herein individually as a “Party,” or collectively as the
“Parties”.

 

WHEREAS, Pharmedica has developed and is the sole owner of or the exclusive
licensee of the Licensed Patent and related Know-How; and

 

WHEREAS, Pharmedica is, as at the Effective Date, and intends to continue to be,
involved with a third party company (“Third Party Company”) in the development
and eventual commercialization of a product exploiting the Pharmedica Patent(s)
and related Know-How for applications in the oral care field; and

 

WHEREAS, Pharmedica wishes to grant to Licensee and Licensee is willing to
receive from Pharmedica an exclusive license under the Pharmedica IP to develop,
market, use, sell, offer for sale, import, export, manufacture, commercialize
and distribute the Licensed Product all in accordance with the terms and
conditions of this Agreement; and

 

WHEREAS, each Party hereto has the ability, expertise and experience to perform
its obligations hereunder.

 

NOW THEREFORE, THE PARTIES HERETO HAVE AGREED AS FOLLOWS:

 

1.Preamble, Appendices and Interpretation

 

1.1The Preamble and Appendices hereto form an integral part of this Agreement.

 

1.2In this Agreement the following terms shall bear the meanings assigned to
them below, unless specifically stated otherwise:

 

1.2.1“Affiliate” shall mean, with respect to any party hereto, any person,
organization or entity directly or indirectly controlling, controlled by or
under common control with, such party. For purposes of this definition only,
“control” of another person, organization or entity shall mean the ability,
directly or indirectly, to direct the activities of the relevant entity, and
shall include, without limitation (i) ownership or direct control of fifty
percent (50%) or more of the outstanding voting stock or other ownership
interest of the other organization or entity, or (ii) possession of, or the
power to elect or appoint fifty percent (50%) or more of the members of the
governing body of the organization or other entity.

 

1.2.2“Derivative Work” shall mean a work that is based upon one or more
preexisting works, such as a revision, modification, translation, abridgment,
condensation, expansion, or any other form in which such preexisting works may
be recast, transformed or adapted and that if prepared without the authorization
of the owner of the preexisting work would constitute an infringement of the
proprietary rights of the owner therein.

 

 

2

 

1.2.3“First Commercial Sale” shall mean, with respect to any Licensed Product in
any country, the first commercial sale to a third party by Licensee or its
Affiliates or Sublicensees, in exchange for cash or some equivalent to which
value can be assigned.

 

1.2.4“Intellectual Property Rights” shall mean all intangible legal rights,
titles and interests, evidenced by or embodied in: (i) all inventions, patents,
provisionals, patent applications (whether pending or not), and patent
disclosures together with all reissuances, continuations, continuations in part,
revisions, extensions, and reexaminations thereof; (ii) all trademarks, service
marks, copyrights, designs, trade styles, logos, trade dress, and corporate
names, including all goodwill associated therewith; (iii) any work of
authorship, regardless of copyrightability, all compilations, all copyrights
(including the droit morale); (iv) all trade secrets, and proprietary processes,
licenses; and (v) all Derivative Works of the above and all other proprietary
rights and any other intellectual property rights of any kind and nature however
designated and however recognized in any country or jurisdiction worldwide.

 

1.2.5

“Licensed Product” shall mean Pharmedica’s patch described in Annex A hereto in
combination with Cannabidiol (CBD) for medical or recreational cannabis, where
latter permitted for the transmucosal delivery of medicinal or recreational
cannabis, where latter permitted (other than in the field of oral care) or any
other product exploiting the Licensee Cannabis IP for the transmucosal delivery
of medicinal or recreational cannabis, where latter permitted.

 

1.2.6“Marketing Approval” shall mean, with respect to any country, the obtaining
of all necessary regulatory approvals (excluding the obtainment of pricing and
reimbursement) required in order to commercially sell and market the Licensed
Product in such country.

 

1.2.7“Pharmedica IP” shall mean the Pharmedica Patents and all Intellectual
Property Rights embodied therein and/or related thereto and the Pharmedica
Know-How.

 

1.2.8“Pharmedica Know-How” shall mean the formulation information that the
Company will deliver to Elisha Kalfa.

 

1.2.9“Pharmedica Patents” shall mean those patents and patent applications
listed in Annex B, as well as patents issuing therefrom, and any substitutions,
divisions, continuations, continuations-in-part (but only to the extent that
they cover the same invention claimed in the foregoing), reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates and the like, and any provisional applications, of any
such patents or patent applications.

 

1.2.10“Net Sales” shall mean, with respect to each Licensed Product, the total
amounts invoiced by or on behalf of Licensee, its Affiliates and their
Sublicensees (in each case, the “Invoicing Entity”) on sales of Licensed
Products to third parties in bona fide arms length transactions, less deductions
for the following items to the extent they are actually allowed and incurred and
specifically identifiable as directly related to such License Products in the
invoiced amounts: (a) cash discounts; (b) returns of goods as a result of
recalls and returns of damaged goods; (c) rebates relating to government
mandated programs; and (d) customs, duties, sales, withholding (to the extent
not refundable) and similar taxes to the extent such charges were added to the
sales price of the Licensed Products.

 

 

3

 

Net Sales shall not include sales by Licensee or one of its Affiliates to other
of Licensee’s Affiliates, Sublicensees or contractors for resale, except if such
Affiliate, Sublicensee or contractor is an end user of the Licensed Products;
rather, in each such instance, Net Sales shall include the amounts invoiced by
such Affiliate, Sublicensees or contractors to independent unrelated third
parties, in bona fide arm’s length transactions. For purposes of this Agreement,
“sale” shall not include reasonable transfers of a Licensed Product at no charge
for regulatory or clinical trials purposes; provided that the quantity of
Licensed Products actually utilized for purposes of such trials shall not exceed
five percent (5%) of the volume of annual Licensed Product sales during any
calendar year.

 

In calculating Net Sales, all amounts shall be expressed in US Dollars and any
amount received in a currency other than US Dollars shall be converted in
accordance with section 4.6.

 

1.2.11“Sublicense” shall mean any right granted, license conferred, or agreement
entered into, by Licensee or its Affiliates to or with any other person or
entity, permitting any use of the Pharmedica IP or the Licensed Products,
whether or not such grant of rights license or agreements entered into is
described as sublicense or as an agreement with respect to the development
and/or manufacture and/or marketing and/or distribution and/or sale.

 

1.2.12“Sublicense Receipts” shall mean all consideration, whether monetary or
otherwise, received by Licensee and/or its Affiliates from a Sublicensee in
consideration for the grant of a sublicense hereunder, and/or pursuant thereto,
or in consideration for the grant of an option for a Sublicense, except for
amounts received by Licensee and/or its Affiliates from a Sublicensee which
constitute royalties based on Net Sales of Licensed Products. Any Sublicense
Receipts received by Licensee in the form of non-cash compensation shall be
valued at fair market value, and Sublicense Fees shall be paid by Licensee to
Pharmedica in respect of such Sublicense Receipts either in cash or in specie as
received by Licensee (at Pharmedica’s sole discretion).

 

1.3In this Agreement, words importing the singular shall include the plural and
vice-versa and words importing any gender shall include all other genders and
references to persons shall include partnerships, corporations and
unincorporated associations.

 

1.4In the event of any discrepancy between the terms of this Agreement and any
of the Annexes or Appendices hereto, the terms of this Agreement shall prevail.

 

 

4

 

2.LICENSE

 

2.1During the term of this Agreement and subject to the terms and conditions of
this Agreement, Pharmedica hereby grants to Licensee an exclusive license to
exploit the Pharmedica IP solely as necessary to develop, manufacture, market,
use, sell, offer for sale, import, export, commercialize and distribute the
Licensed Products (the “License”).

 

2.2The License shall be sub-licensable, subject to any reasonable objection by
Pharmedica to a specific sublicensee. Any such sublicense shall not release
Licensee from any liability for performance under this Agreement and Licensee
shall be responsible for assuring the compliance of its sublicensees with the
relevant terms and conditions of this Agreement. A copy of any Sublicense
agreement entered into by Licensee shall be submitted to Pharmedica following
execution.

 

Licensee may only perform and/or subcontract development activities to third
parties approved in advance and in writing by Pharmedica.

 

2.3Pharmedica shall provide to Licensee Pharmedica’s available specifications,
processes, materials, and any other documentation related to the Pharmedica IP
as is reasonably necessary or useful to enable Licensee to utilize the License
granted to Licensee under this Agreement. In addition, Pharmedica will make
available personnel as reasonably requested by Licensee, to provide such
individual training to Licensee’s technical personnel as is necessary to enable
Licensee to utilize the License, at such reasonable times and places as Licensee
may request from time to time. All Pharmedica’s costs incurred or expended in
performing the foregoing shall be reimbursed to Pharmedica by Licensee.

 

2.4Subject only to the License, all right, title and interest in and to the
Licensed Product and the Pharmedica IP and all right, title and interest in and
to any drawings, plans, diagrams, specifications, other documents, models, or
any other physical matter in any way containing, representing or embodying any
of the aforegoing vest and shall vest in Pharmedica. In addition, it is
clarified that nothing contained in this Agreement shall prevent Pharmedica from
freely using and exploiting the Pharmedica IP and/or Intellectual Property
Rights relating to the Licensed Product, including without limitation those
developed or first reduced to practice by or on behalf of Licensee, its
Affiliates or Sublicensees, in respect of products based on or exploiting the
Pharmedica IP for use in oral care applications or any other applications
whatsoever (other than the transmucosal delivery of medicinal or recreational
cannabis, where latter permitted).

 

2.5Pharmedica makes no warranties whatsoever as to any results to be achieved in
consequence of the carrying out of any development efforts or activities; or
that the Pharmedica IP or any part thereof is or will be valid or will afford
proper protection or that the Pharmedica IP will be commercially exploitable or
of any other value.

 

2.6

Licensee acknowledges that it is aware that Pharmedica is in the process of
effecting a commercial transaction with the Third Party Company with regard to
Pharmedica’s patch described in Annex A hereto and Pharmedica IP, as well as
certain related technology, for oral health applications. Licensee undertakes to
assist Pharmedica as required to promote such transaction, and not to take any
action the consequence of which might be harmful to the chances of such
transaction being executed and/or implemented or might reasonably be expected to
delay such transaction. Without derogating from the generality of the foregoing,
Licensee undertakes to assign or to license all its right, title and interest to
the Licensee Cannabis IP (as defined below) to Pharmedica or such Third Party
Company, as may be required by Pharmedica, for reasonable consideration.

 

 

5

 

3.DILIGENCE

 

3.1Licensee shall, at its own expense, exert continuing best efforts to develop
and commercialize the Licensed Product.

 

3.2Furthermore, Licensee shall be required to meet the development, regulatory
and sales milestones set forth in Annex C attached hereto by the respective
dates set forth therein. For avoidance of doubt, failure to meet any of the
aforesaid milestones shall entitle Pharmedica to terminate the License.

 

3.3Licensee shall perform its obligations hereunder in accordance with all
applicable laws and regulations, and shall procure the receipt of all approvals
and consents necessary for the performance of its obligations under the terms
hereof.

 

3.4At the end of each calendar quarter, Licensee shall provide Pharmedica with a
sales report and once yearly Licensee shall provide Pharmedica with written
progress reports of its activities, which reports shall include detailed
descriptions of the progress and results, if any, of: (i) the tests and trials
conducted; (ii) manufacturing of the Licensed Product, (iii) the status of
sublicensing and sales as well as (iv) details of new clinical and regulatory
data developed pursuant hereto, and any adverse events.

 

4.Financial Provisions

 

4.1License Fee. Licensee shall pay Pharmedica a license fee of $100,000, payable
as follows: (A) $50,000 (fifty thousand US dollars) shall be paid within three
(3) days of the Effective Date and (B) $50,000 (fifty thousand US dollars) shall
be paid within three (3) days of Licensee’s first receipt of an acceptable quote
from Dr. Hock Tan of Bionex Pharmaceuticals, Inc (“Bionex”), related to the
Licensed Product or the development thereof. .

 

4.2Royalties. Licensee shall pay Pharmedica annual royalties at a rate of five
percent (5%) of the Net Sales of the Licensed Product (“Royalties”).

 

4.3Minimum Royalties. As of the first anniversary of the Effective Date, in the
event that the Royalties payable in respect of any calendar year are less than
$50,000 (the “Minimum Annual Royalty”), Licensee shall pay, in addition to the
Royalties, an amount equal to the difference between such amount and the Minimum
Annual Royalty within ninety (90) days of the end of the applicable calendar
year. In the event that this Agreement is terminated by either party for any
reason before the end of any calendar year, the Minimum Annual Royalty due for
such year, if any, shall be prorated based on the proportion of the year elapsed
prior to the effective date of such termination.

 

4.4Sublicense Fees. In addition, Licensee shall pay Pharmedica five percent (5%)
of Sublicense Receipts in addition to seven and one half percent (7.5%) of the
proceeds of any sale of the Licensee (“Sublicense Fees”).

 

 

6

 

4.5Reports. As of the First Commercial Sale, and for the duration of the
Agreement, Licensee shall submit to Pharmedica, no later than forty-five days
(45) after the end of each quarter, quarterly reports detailing the amounts due
to Pharmedica pursuant hereto, and detailing the Net Sales made by Licensee and
its Affiliates and Sublicensees during such period. Such reports shall also
detail the quantities of Licensed Products sold, applicable offsets (on a gross
basis) and withholding taxes.

 

4.6Payment. Royalties payable to Pharmedica shall be paid on a quarterly basis,
no later than thirty (30) days after the end of each calendar quarter, and
Sublicense Fees shall be paid within seven (7) days of receipt of the applicable
Sublicense Receipts; all by wire transfer of immediately available funds to an
account designated by Pharmedica in writing. With respect to sales of Products
in foreign currency on which any Royalties are payable hereunder, conversions to
U.S. dollars shall be made based on interbank (official) rates as reported on
www.oanda.com as of the first business day of the month in which the payment is
to be made.

 

4.7Audit. Licensee shall maintain, and shall cause its Affiliates and
Sublicensees to maintain, complete and accurate records of amounts payable to
Pharmedica in relation to Licensed Products, which records shall contain
information to reasonably permit Pharmedica to confirm the accuracy of any
reports or payments to Pharmedica under this Agreement. All such records shall
be retained for at least five (5) years after the conclusion of the applicable
calendar year, during which time Pharmedica shall have the right, at its
expense, to cause an independent, certified public accountant to inspect such
records during normal business hours for the sole purpose of verifying any
reports and payments delivered under this Agreement. The parties shall reconcile
any underpayment or overpayment within thirty (30) days after such accountant
delivers the results of the audit. In the event that any audit reveals an
underpayment in excess of five percent (5%), then Licensee shall bear the full
cost of such audit.

 

5.RESERVED

 

6.TITLE

 

6.1Existing Technology. Other than as explicitly set forth in this Agreement,
nothing in this Agreement shall be construed as granting either Party any right
or license to the other Party’s existing Intellectual Property Rights as of the
Effective Date or in Derivative Works thereof.

 

6.2Pharmedica IP. All Pharmedica IP will be owned exclusively by Pharmedica and
shall be subject to the License granted hereunder.

 

6.3New IP. All Intellectual Property Rights embodied in and/or related to the
Licensed Product(s), all marketing materials and all related data and know-how,
and all Intellectual Property Rights generated, made, conceived, developed, or
reduced to practice, after the Effective Date hereof and related to the Licensed
Product, including any improvements or modifications to the Pharmedica IP, shall
be exclusively owned by Pharmedica and deemed included in the definition of
Pharmedica IP (even if same were developed or reduced to practice by or on
behalf of Licensee).

 

Notwithstanding the foregoing, any such newly developed IP developed or reduced
to practice solely by or on behalf of Licensee specifically for use in the
delivery of medicinal or recreational cannabis, where latter permitted
(“Licensee Cannabis IP”) shall be owned by the Licensee, and Pharmedica shall
have a perpetual, non-exclusive royalty-free license to exploit same at its
discretion.

 

 

7

 

6.4Assistance Regarding IP. Each Party hereto undertakes to sign, execute and
deliver all documents and papers that may be required, and perform such other
acts as may be reasonably required in the circumstances, in order to ensure the
allocation of the intellectual property rights between the Parties in accordance
with the terms of this Section.

 

7.PROSECUTION AND PROTECTION OF INTELLECTUAL PROPERTY

 

7.1Patent Filing and Prosecution. Pharmedica shall be responsible for the
filing, prosecution and maintenance of all patents and patent applications
included in the Pharmedica IP and/or related to the Licensed Product.

 

7.2Patent Enforcement. Each of Pharmedica and Licensee shall promptly notify the
other if it knows or has reason to believe that any of the rights to the
Pharmedica IP and/or related to the Licensed Product are being infringed or
misappropriated by a third party or that such infringement or misappropriation
is threatened. The parties shall consult with each other as promptly as
reasonably practicable to review actions to be taken in connection with such
alleged infringement or misappropriation.

 

Only Pharmedica shall be entitled to take action to alleviate any such alleged
or threatened infringement or misappropriation at its sole discretion.

 

In case of such action, Licensee will fully cooperate with Pharmedica with
respect to the investigation and prosecution of such alleged infringement or
misappropriation including the eventual joining of Licensee as a party to such
action, if so required by the law of the particular forum where enforcement is
being sought. Any recovery obtained as a result of such enforcement action shall
be applied first to the documented legal fees and other costs actually incurred
in connection with the action, and the remainder of such recoveries shall be
retained by Pharmedica.

 

7.3Defense against Claims of Infringement. In the event that during the term of
this Agreement a suit or action is brought against either Pharmedica or
Licensee, or both of them, by a third party alleging that the commercialization
of the Licensed Products infringes upon any Intellectual Property Rights of such
third party the Party being so sued shall immediately give the other Party
notice of same.

 

Licensee shall have the first right, but not the obligation, to defend against
such action, on behalf of both Parties, within the appropriate time, and any
expenses or costs incurred by Licensee in connection with such action(s), and
any costs or amounts awarded to the counterparties in such action(s), shall be
fully borne by Pharmedica and any recovery in such action shall be applied first
to the documented legal fees and other costs actually incurred by Pharmedica in
connection with the action, and the remainder of such recoveries shall be
retained by Pharmedica.

 

In the event that Licensee does not exercise its right to so defend as set forth
above, then Pharmedica shall be entitled to defend against such claim at its own
cost and expense and any recovery in such action shall be retained by Pharmedica
in full. In addition, and without derogating from Pharmedica’s other rights and
remedies, in such event that Pharmedica defends against such claim, Pharmedica
shall have the right to terminate the License in accordance with the provisions
of Section 12.3(i) [termination for breach].

 

 

8

 

7.4Under no circumstances shall Licensee challenge or attempt to invalidate,
directly or indirectly, the validity of any of the Pharmedica Patents during the
term of this Agreement or at any time thereafter.

 

7.5In no event shall either Party when defending the other party, enter into any
settlement, consent order, consent judgment or any voluntary disposition of such
action that would adversely affect the rights of the other without the prior
written consent of such other Party, which consent shall not be unreasonably
withheld.

 

8.WARRANTIES AND REPRESENTATIONS

 

8.1Each Party hereby warrants that (i) it has the full power and authority to
enter into this Agreement and to convey the rights herein conveyed; (ii)
entering this Agreement and performance hereof shall not constitute a breach of
any agreement, contract, understanding and/or obligation, or any third party
rights including its documents of incorporation that it is currently bound by;
(iii) it shall perform its obligations hereunder diligently, expeditiously and
to the best of its abilities; and (iv) it has the financial capacity, as well as
the necessary experience and expertise, to carry out all its obligations
hereunder, and that in carrying out its undertakings and responsibilities
pursuant to this Agreement, it shall obtain or procure all necessary approvals
and consents and shall comply with all applicable laws and regulations,
licenses, permits, and approvals.

 

8.2Pharmedica further warrants that to its knowledge, no third party has
provided Pharmedica with written notice contesting the ownership or validity of
the Pharmedica IP.

 

9.INDEMNIFICATION; LIMITATION OF LIABILITY

 

9.1Licensee shall defend, indemnify and hold Pharmedica, its Affiliates, and the
officers, directors and employees and consultants of each of them, harmless from
and against any losses, costs, damages, fees or expenses (including reasonable
attorneys fees) suffered by them relating to (i) any breach by Licensee of its
obligations hereunder or (ii) any activities conducted by or for Licensee under
this Agreement, or (iii) any product liability claims related to the Licensed
Product or the marketing or sale thereof.

 

9.2EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW, IN NO EVENT SHALL PHARMEDICA
BE LIABLE TO LICENSEE OR ANY OF ITS AFFILIATES OR SUBLICENSEES FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR
INCURRED BY LICENSEE OR ANY OF ITS AFFILIATES OR SUBLICENSEES, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE OR TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT.

 

10.CONFIDENTIALITY

 

10.1Other than as expressly set forth herein, Licensee and Pharmedica undertake
to treat and to maintain and to ensure that their Representatives (as defined
below) shall treat and maintain, in strict confidence and secrecy any
information disclosed by the other Party prior to the Effective Date or
thereafter under this Agreement, whether disclosed in oral or visual form or in
writing and shall keep in confidence the existence and contents of this
Agreement (the “Confidential Information”) and shall not disclose, publish, or
disseminate in any manner, any Confidential Information to a third party other
than those of its Representatives with a need to know same for the purpose of
performing its obligations under this Agreement. In addition, each Party shall
undertake to treat and maintain (and to ensure that its Representatives treat
and maintain) in strict confidence and secrecy and to prevent any unauthorized
use, disclosure, publication, or dissemination of the Confidential Information,
except for the purpose of complying with this Agreement. Each Party agrees to be
responsible for any use or disclosure of Confidential Information of any of its
said Representatives. It is clarified that the Pharmedica IP and any IP subject
to the provisions of Section 6.3 above shall constitute Pharmedica’s
Confidential Information.

 

 

9

 

10.2Each Party shall: (i) safeguard and keep secret all Confidential
Information, and will not directly or indirectly disclose to any third party the
Confidential Information without written permission of the other; and (ii) in
performing its duties and obligations hereunder, use at least the same degree of
care as it does with respect to its own confidential information of like
importance but, in any event, at least reasonable care.

 

10.3The undertakings and obligations under this Section 10 shall not apply to
any part of the Confidential Information which:

 

(a)was known to the recipient of the Confidential Information (“Recipient”)
prior to disclosure by the disclosing Party (“Discloser”);

 

(b)was generally available to the public prior to disclosure to the Recipient;

 

(c)is disclosed to Recipient by a third party who is not bound by any
confidentiality obligation, having a legal right to make such disclosure;

 

(d)has become through no act or failure to act on the part of the Recipient
public information or generally available to the public; or

 

(e)is required to be disclosed by Recipient by law, by court order, or
governmental regulation (including securities laws and/or exchange regulations),
provided that the Recipient gives Discloser reasonable notice prior to any such
disclosure and cooperates (at Discloser’s expense) with Discloser to assist
Discloser in obtaining a protective order or other suitable protection from
disclosure (if available) with respect to such Confidential Information and
discloses the minimum required by such order.

 

10.4Licensee and Pharmedica acknowledge that the respective Confidential
Information is of special and unique significance to each of them and that any
unauthorized disclosure or use of the Confidential Information could cause
irreparable harm and significant injury to the Discloser that may be difficult
to ascertain. Accordingly, any breach of this Agreement may entitle the
aggrieved Party in addition to any other right or remedy that it may have
available to it by law or in equity, to remedies of injunction, performance and
other relief, including recourse in a court of law.

 

 

10

 

10.5The provisions relating to confidentiality in this Section 10 shall remain
in effect during the term of this Agreement and for a period of ten (10) years
after its termination.

 

10.6“Representatives” shall mean employees, officers, agents, subcontractors,
consultants, and/or any other person or entity acting on either Party’s behalf,
individually or collectively and which shall be exposed to Confidential
Information.

 

11.PUBLICATION

 

Neither Party shall issue any press release, make any public statement or
advertise any information pertaining to this Agreement, or to the collaboration
hereunder, without the prior written approval of the other, except as required
by applicable law. Without derogating from the foregoing, disclosure required
under applicable law and regulations shall not be subject to the written consent
of the other Party, however the disclosing party shall give the other sufficient
notice, as far as practicable under law, of such required disclosure as to
enable the non-disclosing Party time to object to such disclosure.

 

12.TERM AND TERMINATION

 

12.1This Agreement is subject to the approval of the Board and Shareholders of
the Company, and in the event such approval is not obtained within 30 days as of
the signing hereof, this Agreement shall be null and void ab initio and any
payments made hereunder shall be returned.

 

12.2This Agreement shall be effective from the date of signature of the last
signing party to the Agreement (the “Effective Date”) and shall continue in full
force and effect subject to Section 12.1 above, unless earlier terminated, in
accordance with this Section 12.

 

12.3Without derogating from any other remedies that any Party hereto may have
under the terms of this Agreement or at law, each Party hereto shall have the
right to terminate this Agreement forthwith upon the occurrence of any of the
following:

 

(i)the commission of a material breach by the other Party hereto of its
obligations hereunder, and such other Party’s failure to remedy such breach to
the reasonable satisfaction of the other Party within thirty (30) days after
being requested in writing to do so; or

 

(ii)the other party’s liquidation, whether voluntarily or otherwise, or if it
makes an assignment for the benefit of creditors.

 

12.4Upon termination of this Agreement by Pharmedica pursuant to the provisions
of Section 12.3 (ii) above [Licensee’s liquidation], all right, title and
interest in and to the Licensee Cannabis IP shall automatically be assigned, and
is hereby assigned, to Pharmedica for no further consideration.

 

12.5The termination of this Agreement for any reason shall not relieve either
Party hereto of any obligations which shall have accrued prior to such
termination.

 

12.6The following provisions of this Agreement shall survive the termination or
expiration hereof: 1, 4.7, 6, 7.1, 7.2, 7.4, 7.5, 9, 10, 11, 12.4, 12.5, 12.6,
14 and 15.

 

 

11

 

13.INSURANCE

 

Each Party hereto shall maintain, for the term of this Agreement and thereafter,
insurance sufficient to cover its obligations under this Agreement and under
law.

 

14.Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel. The Parties hereto hereby consent to the exclusive
jurisdiction of the appropriate court of Tel Aviv-Jaffa with respect to any
matter related to this Agreement.

 

15.MISCELLANEOUS

 

15.1The headings in this Agreement are intended solely for convenience or
reference and shall be given no effect in the interpretation of this Agreement.

 

15.2This Agreement (including the Annexes attached hereto) constitutes the
entire agreement between the Parties with respect to its subject matter and
supersede all prior agreements, arrangements, dealings or writings between the
Parties.

 

15.3This Agreement may be executed in any number of counterparts (including
counterparts transmitted by fax), each of which shall be deemed to be an
original, but all of which taken together shall be deemed to constitute one and
the same instrument.

 

15.4Neither Party hereto may assign its rights and/or obligations hereunder in
whole or in part, without the prior written consent of the other Party hereto,
provided that either Party shall be entitled, at any time, to assign this
Agreement to an Affiliate of such Party or to a party which acquires all or
substantially all of that party’s business related to this Agreement, whether by
merger, sale of assets or otherwise, provided that the assigning Party shall
guarantee performance of any and all financial liabilities hereunder by such
transferee.

 

15.5No waiver of a breach or default hereunder shall be considered valid unless
in writing and signed by the Party giving such waiver and no such waiver shall
be deemed a waiver of any subsequent breach or default of the same or similar
nature. No failure by any party hereto to take any action against any breach of
this Agreement or default by another party hereto shall constitute a waiver of
the former party’s rights to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

15.6Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any applicable jurisdiction,
the invalid or unenforceable part or provision shall, provided that it does not
go to the essence of this Agreement, be replaced with a revision which
accomplishes, to the extent possible, the original commercial purpose of such
part or provision in a valid and enforceable manner, and the balance of this
Agreement shall remain in full force and effect and binding upon the Parties
hereto.

 

15.7This Agreement shall make neither Licensee nor Pharmedica the agent or legal
representative of the other. Each Party shall be an independent contractor, not
an employee or partner of the other Party, and the manner in which each Party
renders its services under this Agreement shall be within its sole discretion.
Neither Licensee nor Pharmedica is granted any right or authority to assume or
to create any obligation or responsibility, express or implied, on behalf of or
in the name of the other, with regard to any manner or thing whatsoever, unless
otherwise specifically agreed upon in writing.

 

 

12

 

15.8Each Party agrees to execute, acknowledge and deliver such further documents
and instruments and do any other acts, from time to time, as may be reasonably
necessary, to effectuate the purposes of this Agreement.

 

15.9None of the provisions of this Agreement shall be enforceable by any person
who is not a party to this Agreement.

 

15.10The remedies afforded to any of the parties hereto, whether hereunder, or
under applicable law or otherwise, shall be cumulative in nature and not
alternative.

 

15.11Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof but only to the extent that such delay or non-performance
is occasioned by a cause beyond the reasonable control and without fault or
negligence of such party, including, but not limited to earthquake, fire, flood,
explosion, discontinuity in the supply of power, court order or governmental
interference, strikes, act of God, strike or other labor trouble, act of war or
terrorism and provided that such party will inform the other party as soon as is
reasonably practicable and that it will entirely perform its obligations
immediately after the relevant cause has ceased its effect.

 

15.12Notice, declaration or other communication required or authorized to be
given by any Party under this Agreement to any other Party shall be in writing
and shall be personally delivered, sent by facsimile transmission (with a copy
by ordinary mail in either case) or dispatched by courier addressed to the other
Party at the address stated below or such other address as shall be specified by
the Parties hereto by notice in accordance with the provisions of this Section.
Any notice shall operate and be deemed to have been served, if personally
confirmed as delivered, successfully sent by fax or by delivered by courier on
the next following business day. Licensee’s and Pharmedica’s addresses for the
purposes of this Agreement shall be as follows:

 

Green C Corporation: 1 Whitehorse Road, Unit 16, Toronto, Ontario M3J 3G8

 

Tel: 416-661-0728; Attn: Elisha Kalfa; E-mail: elisha@focusglobalsupply.com

 

Pharmedica: 9 Andre Saharov, Matam, Building #25, Haifa 508409, Tel: +(972) 04
8342155; Fax: +(972) 04 8341233 Attn: Dr. Yoram Rubin, CEO E-mail
yrubin@pharmedica.co.il

 

with a copy (which shall not constitute notice) to: Tulchinsky Stern Marciano
Cohen Levitski & Co., 4 Berkowitz Street, Museum Tower, 12th Floor, Tel-Aviv
6423806, Fax: +972-3-607-5050, Attn: Adv. Alon Tabak Aviram; Email:
alont@tslaw.co.il.

 

 

13

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement and the
Annexes hereto.

  

Green C Corporation   PHARMEDICA LTD.       signature:   signature:       name:
  name:       designation:   designation:       date:   date:      

 

 

14

 

Annex A – Description of Patch

 



A “Eluting Transmucosal Patch Platform (ETP)” for non-invasive drug delivery.



 

 

15

 

Annex B – Patent(s)/Patent Application(s)

 

1. WO 2012/104834 A1

 

New oral dissolving films for insulin administration, for treating diabetes.

 

filed on December 2011. National Phase at Israel and the USA.

 

2. WO 2010/135053 A2

 

Dual and single layer dosage forms.

 

Issued USA patent on April 28, 2015.

 

3. PCT/IL 2017/050845

 

Adhesive Oral dissolved Films in Managing Oral Care.

 



PCT on 31 July 2017.



 

 

16

 

Annex C – Diligence Milestones

 

Licensee is required to meet the following
development/regulatory/commercialization milestones in order to retain the
license:

 

  ○ Successful completion of the development of product samples by the end of
year 1, provided there are no delays which are under the control of Licensee,
its Affiliates or Subcontractors and any such delays not under their control
will be deemed to extend such period, commensurate with such delay.         ○
Successful completion of product scale-up and receipt of regulatory marketing
approval by the end of year 3, provided there are no delays which are under the
control of Licensee, its Affiliates or Subcontractors and any such delays not
under their control will be deemed to extend such period, commensurate with such
delay.         ○ First commercial sale by the end of year 3 in any of the
following territories: US, Canada, Japan, western Europe, provided there are no
delays which are under the control of Licensee, its Affiliates or Subcontractors
and any such delays not under their control will be deemed to extend such
period, commensurate with such delay.         ○ $50,000 in annual sales each
year from years 5-9         ○ $100,000 in annual sales each year from year 10
onwards

 

 



